      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



ADRIAN PALACIOS,

        Petitioner,

v.                                                               Civ. No. 19‐1088 MV/GBW
                                                                 Crim. No. 18‐3898 MV/GBW

UNITED STATES OF AMERICA,

        Respondent.



             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before me pursuant to the Court’s Order of Reference

Relating to Prisoner Cases (doc. 8), referring Petitioner’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (doc. 1)1 to me

for analysis, proposed findings, and recommended disposition. Having reviewed the

pleadings (docs. 1, 9) and the record before the Court, I recommend denying the Motion.

        I.      BACKGROUND

        On August 16, 2018, during execution of a search and seizure warrant on

Petitioner’s residence, Petitioner was arrested by U.S. Border Patrol Agents pursuant to

an arrest warrant issued on the previous day. Cr. doc. 24 at 3; cr. doc. 4. Petitioner was




1Citations to “doc.” refer to docket numbers filed in Civ. No. 19‐1088 MV/GBW. Citations to “cr. doc.”
refer to the attendant criminal docket, Crim. No. 18‐3898 MV/GBW.
      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 2 of 11



charged with one count of reentry of a removed alien under 8 U.S.C. § 1326(a) and (b).

Cr. doc. 24 at 1. On December 7, 2018, Petitioner pled guilty to the charge. Cr. doc. 22.

The parties did not enter into a plea agreement. Doc. 9‐1 at 11:7–9.

       A presentence investigation report (“PSR”) was filed January 28, 2019, providing

a guideline imprisonment range of thirty‐seven to forty‐six months. Cr. doc. 24 at 13.

On May 8, 2019, the Court sentenced Petitioner to thirty‐seven months’ imprisonment

and recommended the institution of deportation proceedings during his sentence. Cr.

doc. 32.

       On November 20, 2019, Petitioner filed the present motion under 28 U.S.C. § 2255

to have his sentence vacated, set aside, or corrected. Doc. 1. The United States filed a

response on May 27, 2020. Doc. 9.

       II.    ANALYSIS

       Petitioner raises three grounds for relief: (1) ineffective assistance of counsel; (2)

violation of due process under the Fifth Amendment; and (3) relief from judgment by

writ of coram nobis and/or Federal Rule of Civil Procedure 60(b).

              A. Ineffective Assistance of Counsel

       For Petitioner to succeed on a claim of ineffective assistance of counsel, he must

demonstrate that (1) “counsel’s performance was deficient” and (2) “that the deficient

performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984).

Both prongs of the test must be satisfied. Byrd v. Workman, 645 F.3d 1159, 1168 (10th Cir.


                                              2
      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 3 of 11



2011). Although pro se pleadings must be liberally construed, it is Petitioner’s burden to

support a claim of ineffective assistance with specific factual averments. United States v.

Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (citing Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991)).

       To be deficient, it must be the case that “counsel’s performance fell below an

objective standard of reasonableness as measured against prevailing professional

norms.” Sandoval v. Ulibarri, 548 F.3d 902, 909 (10th Cir. 2008). In analyzing counsel’s

performance, “a court must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.” Knowles v. Mirzayance, 556

U.S. 111, 124 (2009) (citation omitted). To show prejudice, the petitioner must establish

“that there is a reasonable probability that, but for counsel’s error, the result of the

proceeding would have been different.” Byrd, 645 F.3d at 1168 (citation omitted). A

reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Id. (quoting Strickland, 466 U.S. at 694).

       The only fact alleged by Petitioner to support his first ground for relief is that his

counsel “failed to argue or launch any type of collateral attack” on Petitioner’s sentence.

Doc. 1 at 4. Failure to pursue a collateral attack is not a valid basis for an ineffective

assistance claim because there is no constitutional right to counsel in postconviction

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Powell,

584 F. App’x 919, 920 (10th Cir. 2014) (unpublished). Failure to pursue a direct appeal,


                                               3
     Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 4 of 11



on the other hand, may form the basis of an ineffective assistance claim. Garza v. Idaho,

139 S. Ct. 738, 744 (2019). Counsel is constitutionally required “to consult with the

defendant about an appeal when there is reason to think either (1) that a rational

defendant would want to appeal (for example, because there are nonfrivolous grounds

for appeal), or (2) that this particular defendant reasonably demonstrated to counsel

that he was interested in appealing.” Roe v. Flores‐Ortega, 528 U.S. 470, 480 (2000). In

the second situation, Petitioner must present specific facts establishing that he explicitly

requested his counsel to pursue an appeal. United States v. Harrison, 375 F. App’x 830,

833–34 (10th Cir. 2010) (unpublished); United States v. Palermo, 175 F. App’x 244, 245–46

(10th Cir. 2006) (unpublished).

       Even assuming that Petitioner’s reference to a “collateral attack” was meant to

include a direct appeal, Petitioner does not satisfy either of these prerequisites. He does

not assert that he directed his counsel to pursue an appeal or in any other fashion

“reasonably demonstrated that he was interested in appealing.” Furthermore, I find

that his counsel would have no reason to think that a rational person in Petitioner’s

situation would have wished to appeal. The evidence supporting the charge is

straightforward: Petitioner is a citizen of Mexico; he was previously deported from the

United States in 2009 and 2013; he was found in Bernalillo County after voluntarily and

illegally entering the United States; and he did not receive consent to reapply for

admission to the United States. Doc. 9‐1 at 12:22–13:24. Given this evidence, Petitioner’s


                                             4
      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 5 of 11



decision to plead guilty appears rational and appropriate, and unquestionably

supported by sufficient facts. His sentence, which was well below the statutory

maximum of ten years’ imprisonment, see 8 U.S.C. § 1326(b)(1), was at the bottom of the

guideline range after being credited for acceptance of responsibility premised in large

part on his guilty plea. Cr. doc. 24 at 1, 4‐5. As explained further below, there were no

apparent procedural or substantive errors impacting Petitioner’s sentence. In short,

there would have been no nonfrivolous ground for appeal evident to defense counsel

such that further consultation would have been required.

       Therefore, I recommend rejecting Petitioner’s first ground for relief whether it

relates to the failure to appeal or the failure to file a collateral attack.

               B. Violation of Due Process (Fifth Amendment)

       In his second asserted ground for relief, Petitioner states that “the only evidence

presented by the government . . . was [Petitioner’s] own statement admitting illegal

presence in the United States and such statement was inadmissible—due to the

statement being involuntary and taken in violation of [Petitioner’s] right to due

process.” Doc. 1 at 5. Petitioner does not identify the statement that he believes was

involuntary, nor does he clarify what he believes made the statement involuntary. I

have considered the possibility that the statement was his admission, during agents’

search of his residence, that he did not have legal authorization to be in the United

States. Cr. doc. 24 at 3. However, this admission was not necessary to effect Petitioner’s


                                                5
      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 6 of 11



arrest, and it did not form any part of the evidence against him. See cr. doc. 4; doc. 9‐1 at

13:5–:20. Thus, its alleged involuntariness could not serve as a basis for relief.

       Petitioner’s only allegation which could be construed to implicate voluntariness

in his criminal case is his assertion that his sentencing range was initially fifteen to

twenty‐one months but increased due to charges brought after he pled guilty. See doc. 1

at 7. Therefore, Petitioner may intend to argue that the involuntary “statement

admitting illegal presence” was his admission as part of his plea colloquy. However,

Petitioner’s premise about his sentencing range is factually incorrect. Petitioner’s PSR

provided a guideline imprisonment range of thirty‐seven to forty‐six months. Cr. doc.

24 at 13. This range was reached in consideration of Petitioner’s past criminal record,

including a prior illegal reentry offense and a prior felony for which a sentence of five

years or more was imposed. Id. at 4, 7, 8. On April 1, 2019, Petitioner’s counsel filed a

memorandum on his behalf, arguing for a downward variance of the guideline range.

Cr. doc. 27. Thereafter, charges were brought against Petitioner in a separate

proceeding, which remains pending. See Crim. No. 18‐2648‐JAP‐3. The United States

referred to these charges in its own memorandum, filed May 3, 2019, asking the Court

to apply the guideline imprisonment range. Cr. doc. 29 at 3. An addendum to the PSR

was filed on May 6, 2019, reaffirming the guideline range of thirty‐seven to forty‐six

months. Cr. doc. 30. Ultimately, the Court declined to vary Petitioner’s sentence below

the guideline range but imposed a sentence at the bottom of the range. Cr. doc. 32. The


                                              6
      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 7 of 11



record, as summarized above, clearly demonstrates that Petitioner’s guideline range

was not increased due to the additional charges. As such, if Ground Two is based on

the involuntariness of his plea colloquy, it must be rejected.

       The final possible claim which Petitioner might be raising in Ground Two is an

argument related to the underlying deportation order. When Petitioner discusses the

use of the allegedly involuntary statement, he says “in these deportation hearings.”

Doc. 1 at 5. In the next sentence he claims that the “[d]eportation order is unsupported

and must be vacated.” Id. These references could indicate that Petitioner is arguing for

a collateral attack on his administrative deportation order. However, the availability of

such a collateral attack is sharply limited in the criminal statute under which Petitioner

was prosecuted. As provided by 8 U.S.C. § 1326(d),

       In a criminal proceeding under this section, an alien may not challenge the
       validity of the deportation order described in subsection (a)(1) or
       subsection (b) unless the alien demonstrates that—
       (1) the alien exhausted any administrative remedies that may have been
       available to seek relief against the order;
       (2) the deportation proceedings at which the order was issued improperly
       deprived the alien of the opportunity for judicial review; and
       (3) the entry of the order was fundamentally unfair.

Petitioner makes no claim, and the record does not reveal, that he can satisfy either of

the first two prerequisites for a collateral attack of his deportation order. Thus, if

Ground Two is based on this argument, it must be rejected.

       Under any of these constructions of Petitioner’s due process argument in Ground

Two, I recommend rejecting it.

                                              7
       Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 8 of 11



                 C. Relief from Judgment (Writ of Coram Nobis and/or Fed. R. Civ. P.
                    60(b))

        Petitioner’s third asserted ground for relief is “Violation Coram Nobis (Error)

Fed. R. Civil P. 60(b).” Doc. 1 at 7. Petitioner states: “Facts did not appear on [the] face

of the record, and were such as, if known in season, would have prevented rendition of

the judgment questioned.” Id. Petitioner apparently contends that he would not have

pled guilty if he had known about the additional charges brought afterward, which he

alleges increased his sentencing range.2 Id.

        Petitioner’s citation to Federal Rule of Civil Procedure 60(b) is inapposite. The

Federal Rules of Civil Procedure, of course, govern civil cases, and Rule 60 governs civil

judgments. See United States v. McCalister, 601 F.3d 1086, 1087 (10th Cir. 2010).

Petitioner cannot use Rule 60 to obtain relief from his criminal sentence. See United

States v. Ramirez, 211 F. App’x 712, 714 (10th Cir. 2007) (unpublished).

        A writ of coram nobis is “an extraordinary remedy,” available only to “correct

errors that result in a complete miscarriage of justice.” Klein v. United States, 880 F.2d

250, 253 (10th Cir. 1989) (quoting United States v. Morgan, 346 U.S. 502, 511 (1954) and

United States v. Williamson, 806 F.2d 216, 222 (10th Cir. 1986)). “Generally speaking,

courts will only issue the writ to correct errors of fact that, through no negligence on the


2In a “Memorandum of Points and Authorities” attached to his motion, Petitioner raises a separate
argument that his arrest was defective because the search warrant on his residence did not list
“undocumented immigrants . . . among the items to be searched.” Doc. 1 at 14. It is unclear how this
argument relates to “[f]acts . . . not appear[ing] on [the] face of the record,” id. at 7. It is also irrelevant, as
Petitioner was arrested pursuant to an arrest warrant separate from the search warrant. Cr. doc. 4.

                                                         8
      Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 9 of 11



part of the defendant, were not part of the original record and that would have

prevented rendition of the judgment questioned.” United States v. Carpenter, 24 F. App’x

899, 904 (10th Cir. 2001) (unpublished) (citation and internal quotation marks omitted).

       The writ of coram nobis is unavailable to a petitioner challenging a sentence for

which he is currently in custody. United States v. Torres, 282 F.3d 1241, 1245 (10th Cir.

2002) (approving recharacterization of prisoner’s petition for writ of coram nobis as §

2255 motion). A petitioner in custody must exhaust the remedies at his disposal—in

Petitioner’s case, a § 2255 motion. United States v. Carpenter, 24 F. App’x 899, 905 (10th

Cir. 2001) (unpublished). Because Petitioner is presently serving his sentence, a writ of

coram nobis is unavailable to him. However, Petitioner’s improper choice of remedies

would not bar consideration of the merits of his argument, so long as there are grounds

for relief under § 2255. See United States v. Addonizio, 442 U.S. 178, 185–86 (1979).

       An error of fact may form the basis of a collateral attack if it constitutes “a

fundamental defect which inherently results in a complete miscarriage of justice” and

“renders the entire proceeding irregular and invalid.” Id. (citation omitted); United

States v. Fields, 949 F.3d 1240, 1246 (10th Cir. 2019). “Only ‘misinformation of

constitutional magnitude’ is cognizable under § 2255.” United States v. Blackwell, 127

F.3d 947, 954 (10th Cir. 1997) (quoting Addonizio, 442 U.S. at 187).

       As previously discussed regarding Petitioner’s due process claim, it is factually

incorrect that his sentencing guideline range was increased as a result of his other


                                              9
     Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 10 of 11



pending charges. Petitioner perhaps believes that it was improper for the Court to

consider these charges over his objection at the sentencing hearing. See cr. doc. 35 at

7:18–8:16. However, the Court is allowed to consider pending charges in sentencing.

See, e.g., United States v. Reed, 13 F. App’x 762, 766 (10th Cir. 2001) (unpublished). I

further note that these charges were raised primarily to rebut Petitioner’s assertion that

he has lived “crime free” since he was a teenager. Cr. doc. 27 at 1–2; cr. doc. 29 at 3.

Whatever role these charges played in the Court’s decision, a sentence within the

guidelines is entitled to a rebuttable presumption of reasonableness. See United States v.

Kristl, 437 F.3d 1050, 1054 (10th Cir. 2006). In short, there was no error of fact relating to

the pending charges that affected the outcome of this case. Furthermore, as discussed

regarding the ineffective assistance claim, the evidence supporting Petitioner’s

conviction was straightforward, and his acceptance of responsibility mitigated his

sentence. There is simply no hint of the sort of “fundamental defect” that would render

Petitioner’s conviction and sentence “irregular and invalid.”

       Thus, Ground Three contains no basis for relief and I recommend rejecting it.




                                              10
     Case 1:19-cv-01088-MV-GBW Document 10 Filed 06/26/20 Page 11 of 11



      III.   CONCLUSION

      For the foregoing reasons, I recommend that the Court DENY Petitioner’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (doc. 1) and dismiss this case with prejudice.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen‐day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.




                                            11
